Citation Nr: 1822930	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-42 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel









INTRODUCTION

The Veteran served on active duty in the Army from December 1943 to February 1946.  The Veteran died in March 2013, and the appellant has claimed to be his surviving son.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the appellant's claim is decided. 

Periodic monetary benefits authorized under laws administered by the Department of Veterans Affairs, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution. Essentially, accrued benefits are paid as follows: (i) to the Veteran's spouse; (ii) his or her children (in equal shares); or (iii) his or her dependent parents (in equal shares) or the surviving parent.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000 (a)(1).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5). 

For the purposes of accrued benefits eligibility, a child is defined in 38 C.F.R. 
§ 3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18, but not over 23 years of age, who was pursuing a course of instruction within the meaning of 38 C.F.R. § 3.57 at the time of the payee's death. 38 C.F.R. § 3.1000(d)(2).

A review of the record shows that there is no birth certificate of record for the appellant.  Indeed, there is no evidence in the record to confirm that the appellant is related to the Veteran.  Without such evidence, the Board cannot make a threshold determination as to whether the appellant is a proper claimant for accrued benefits purposes.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain from the appellant any and all information regarding his relationship to the Veteran and in support of a determination that he qualified as a "child" for the purposes of accrued benefits.  

2.  The AOJ should undertake any other development it determines to be warranted. 

3. Then, the AOJ should readjudicate the appellant's claim on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




